      Case 2:20-cv-01266-TLN-AC Document 34 Filed 10/26/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAMUEL R. SPENCER,                                No. 2:20-cv-01266-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    ROBERT F. SINCLAIR, et al.,
15                       Defendants.
16

17          Plaintiff is proceeding in this matter pro se, and accordingly this motion was referred to

18   the undersigned pursuant to Local Rule 302(c)(21). On October 23, 2020, plaintiff filed a

19   Request for Clarification. ECF No. 33. Plaintiff’s case was closed on October 22, 2020. ECF

20   No. 32. Plaintiff is advised that documents filed by plaintiff since the closing date will be

21   disregarded and no orders will issue in response to future filings.

22          The court construes plaintiff’s request (ECF No. 33) as a motion. Plaintiff’s motion at

23   ECF No. 33 will not be considered as this case is closed.

24          IT IS SO ORDERED.

25   DATED: October 26, 2020

26

27

28
